Citation Nr: 0023837	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Waiver of recovery of overpayment of nonservice-connected 
pension benefits in the amount of $17,835.66.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from May 1966 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 1998, by the 
Committee on Waivers and Compromises (COWC) of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).



REMAND

Review of the record reveals that the appellant filed for 
bankruptcy in October 1999.  However, there is no indication 
within the record that the COWC had an opportunity to 
consider the impact of this development in the adjudication 
of his request for waiver of the outstanding pension 
overpayment.  In view of these circumstances, the Board 
believes that the COWC must be given the opportunity to 
address the appellant's recent bankruptcy and to provide 
appropriate reasons and bases discussing the significance of 
this development on the determination regarding the 
appellant's outstanding indebtedness.

The Board further notes that the appellant, at the time of 
his hearing before a Hearing Officer in October 1997, 
requested that the hearing be postponed.  He set forth the 
following reasons:

[Number One:]  basically, my eyes have 
not been what they should and I haven't 
been able to conduct an investigation.

Number Two:  this is my dialysis day and 
I'm, my thinking isn't clear on it on-on 
dialysis day.

Number Three:  I'm not prepared to prove 
my issues.

However, inexplicably, the hearing proceeded and the 
appellant provided some testimony addressing his claim.  
Subsequently, he has argued that his due process rights were 
violated as a consequence of his request for an 
"adjournment"during the hearing in October 1997, and the 
fact that the Hearing Officer apparently ignored this 
request.  He has requested another hearing and there is no 
indication within the record that he has been afforded such 
an opportunity.

In view of the above, and in an effort to ensure due process 
in this case, the Board believes that additional development 
is necessary.  Accordingly, this case is REMANDED for the 
following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The RO should make arrangements to 
schedule the appellant for a hearing 
before a Hearing Officer at the RO if 
the appellant still so desires.  

3. Upon completion of the above and 
receipt of any additional evidence and 
or argument in support of the 
appellant's claim, and if the claim 
remains denied, he should be provided 
with a Supplemental Statement of the 
Case addressing the above development 
to include the recent bankruptcy.  The 
RO must provide appropriate reasons 
and bases addressing the 


Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


